AILSHIE, C. J.,
Concurring Specially. — I concur in affirming the judgment of the lower court. The board of commissioners cannot be, compelled by mcmdamus to construct a bridge. Neither can the city be so compelled. The building of bridges is within the discretion of the county or city authorities.
I also ag^ee to the proposition that incorporated cities and villages have exclusive control of the streets and alleys within their corporate limits. The expression, however, of “exclusive control” should be considered with special reference to *79the streets and alleys laid out and constructed by or under the direction or authority of the municipality, as distinguished from those thoroughfares laid out and constructed by the county or state which may pass through the municipality. While it is the duty of the city to keep up and in repair its streets, alleys and any bridges which may form a part of those streets and alleys, still I do not think the county or state can be excluded by the municipality from entering upon a county or state highway within the limits of the municipality and repairing and improving the same or in constructing or repairing a bridge on a public highway which has been laid out and constructed either by the county or state through such municipality.
While I agree that the county cannot be compelled by mandamus to repair or construct the bridge here in question, I have no doubt, on the other hand, but that it has the authority and power to enter within the municipal limits of the city of Kellogg and repair or construct the bridge in question if it so desires or the county authorities think it just and equitable to do so.